         Case 2:20-cv-00328-DCN Document 6-3 Filed 08/12/20 Page 1 of 3




Paul C. Erbland, ISBA #2456
perbland@lclattorneys.com
Katharine Brereton, ISBA #9583
kbrereton@lclattorneys.com
Lake City Law Group PLLC
435 W. Hanley Ave., Suite #101
Coeur d’Alene, ID 83815
T: 208.664.8115
F: 208.664.6338

Christopher W. Cardwell, TSBA #019751 (pro hac vice forthcoming)
Mary Taylor Gallagher, TSBA #021482 (pro hac vice forthcoming)
M. Thomas McFarland, TSBA #033432 (pro hac vice forthcoming)
GULLETT SANFORD ROBINSON & MARTIN, PLLC
150 Third Ave. South, Suite 1700
Nashville, TN 37201
615.244.4994 (Telephone)
615.256.6339 (Facsimile)
ccardwell@gsrm.com
mtgallagher@gsrm.com
tmcfarland@gsrm.com

Attorneys for Plaintiffs

                                UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO

                                                   Case No. 2:20-cv-00328-DCN
NUVASIVE, INC. &
NEXUS SURGICAL INNOVATIONS, INC.                   DECLARATION OF JOHN ENGLISH
                  Plaintiffs,

       v.

MATT ROBINS

                  Defendant.


       Under penalty of perjury and pursuant to 28 United States Code Section 1746, Declarant,

John English, states that:




DECLARATION OF JOHN ENGLISH - 1
            Case 2:20-cv-00328-DCN Document 6-3 Filed 08/12/20 Page 2 of 3




        1.       My name is John English. I am above the age of 18 years and am fully competent

to give the testimony contained in this declaration, all of which comes from my personal

knowledge.

        2.       NuVasive employs me as its Vice President, Global Professional Affairs and

Distributor Engagement, and Chairman of Corporate Grants Committee. In this role, my duties

include, without limitation, working with NuVasive’s independent distributors throughout the

country.

        3.       NuVasive’s requires all of its distributors to subject themselves and their sales

representatives to one-year Compliance Agreements that contain, among other things, one-year

prohibitions on competing within their former sales territories and soliciting their customers within

those territories. These restrictions are substantially similar (if not identical) to restrictions that it

imposes on its direct sales employees.

        4.       I have been in the spinal hardware industry for approximately ten years. During

that time, I have learned that the industry standard is for sales representatives to agree to non-

competition and non-solicitation obligations that contain one to two year temporal restrictions.

        5.       NuVasive believes that, in the typical scenario in which the former employee

complies with his or her duty of loyalty and restrictive covenants, one year is an appropriate

temporal restriction to place on its sales professionals’ ability to compete within their former

territories after they separate from NuVasive for a number of reasons, including, without

limitation:

        •     much of the confidential information entrusted to them (such as product pipeline
              information and pricing) becomes public knowledge or goes stale after one year; and

        •     absent interference, one year provides a new sales representative an appropriate
              amount of time to earn the trust and confidence of a surgeon customer, hospital




DECLARATION OF JOHN ENGLISH - 2
             Case 2:20-cv-00328-DCN Document 6-3 Filed 08/12/20 Page 3 of 3




                 administration and staff, and fairly compete against the former sales professional in
                 the account.

          6.       Mr. Robins’ current employer, Alphatec Spine, Inc. (“Alphatec”), has hired a

number of NuVasive sales professionals over the last year and ignored their non-compete

obligations. For example, Alphatec hired Tim Day, the principal of a Massachusetts and Rhode

Island-based exclusive NuVasive distributorship in April of 2019. Though Mr. Day’s Alphatec

contract says that Alphatec will not permit him to work within those states for one year after his

hire, he, Alphatec’s CEO, and his largest surgeon customer had a business meal in May of 2019, in

Boston.        Further, Mr. Day testified that, until enjoined from doing so by the District of

Massachusetts, he performed no tasks for Alphatec that were outside of his former NuVasive sales

territory.

          Further, this Declarant sayeth not.

          I declare under penalty of perjury that the testimony in this Declaration is true and correct.


 Date: _____________
       07/14/2020                                _________________________________________
                                                 John English




 DECLARATION OF JOHN ENGLISH - 3
